DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
 Reference characters in the figures should only be “underlined” when the reference character is located on the surface of the structure in which they represent (if a character has a lead line, the character should not be underlined).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0062149 A1 to Sekizuka.

Regarding claim 1, Sekizuka discloses a buckle device, comprising: a buckle body (28, Fig.10) to which a tongue portion (26) mounted on a three-point seat belt (24) is to be connected (Fig.10); a connecting member (44) that is flexible and that has a first longitudinal end portion connected to the buckle body (44A, Fig,10); and a force limiter 
Regarding claim 5, wherein the connecting member is a strip-shaped member (44; member is longer than it is wide) having a long strip shape (44).  

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,286,872 B2 to Faruque et al.

Regarding claim 1, Faruque et al. disclose a buckle device, comprising: a buckle body (18) to which a tongue portion mounted on a three-point seat belt (50) is to be connected (Fig.1); a connecting member (100) that is flexible and that has a first longitudinal end portion connected to the buckle body (top of 100 connected to 18); and a force limiter mechanism (16) including a take-up shaft (22) around which a second longitudinal end portion of the connecting member is wound (Fig.2A), the take-up shaft being supported below the buckle body in a vertical direction (Fig. 2A and 2B) of a vehicle so as to be rotatable relative to a vehicle seat (22 rotates within 20; Fig.3A and 3B) or a vehicle body, and an energy absorbing member (26) that is deformed by rotation of the take-up shaft (as the shaft 22 rotates, the material 26 is compressed, Fig.3B).  
Regarding claim 5, wherein the connecting member is a strip-shaped member (100; member is longer than it is wide) having a long strip shape (100).  

Claim(s) 1, 2, 5, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,302,346 B1 to Brown et al.

Regarding claim 1, Brown et al. disclose a buckle device, comprising: a buckle body (30) to which a tongue portion (26) mounted on a three-point seat belt (18) is to be connected (Fig.1); a connecting member (100) that is flexible and that has a first longitudinal end portion connected to the buckle body (110, Fig.2); and a force limiter mechanism (10) including a take-up shaft (80) around which a second longitudinal end portion of the connecting member is wound (104, Fig.3), the take-up shaft being supported below the buckle body in a vertical direction (Fig.2) of a vehicle so as to be rotatable relative to a vehicle seat or a vehicle body, and an energy absorbing member (60) that is deformed by rotation of the take-up shaft (Abstract).  
Regarding claim 2, wherein the energy absorbing member is a torsion shaft (60) that is torsionally deformed by the rotation of the take-up shaft (Abstract; Fig.4).  
Regarding claim 5, wherein the connecting member is a strip-shaped member (100; member is longer than it is wide) having a long strip shape (100).  
Regarding claim 6, wherein the connecting member is a strip-shaped member (100; member is longer than it is wide) having a long strip shape (100).  
Regarding claim 13, Brown et al. disclose a vehicle seat belt device, comprising: a three-point seat belt (18, Fig.1); a tongue portion (26) mounted on the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,302,346 B1 to Brown et al.

Regarding claim 7, Brown et al. disclose wherein the strip-shaped member is made of a thin material but does not specifically disclose a film material thinner than the three-point seat belt.  
.

Allowable Subject Matter
Claim 12 is allowed.
Claims 3, 4, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635